BROWNING, J.
Matthew E. Morgan, the former husband, appeals a final order of the circuit court adopting the general magistrate’s factual findings and recommendations and denying the former husband’s request to modify the parties’ weekly rotating plan for physical custody/visitation. The sole issue on appeal is whether the general magistrate used the correct legal standard in considering the parties’ several petitions for modification. We affirm. We conclude that the general magistrate used the correct legal standard and properly applied the law to the findings of fact, which were adopted by the trial judge’s order. See Wade v. Hirschman, 903 So.2d 928, 932 (Fla.2005) (“We conclude that unless otherwise provided in the final judgment, the two-pai*t substantial change test used in [Cooper v. Gress, 854 So.2d 262 (Fla. 1st DCA 2003) ] applies to modification of all custody agreements.”).
AFFIRMED.
WEBSTER and LEWIS, JJ., concur.